 
EXHIBIT 10.109
 
CALYPTE BIOMEDICAL CORPORATION
 
COMMON STOCK
 
PURCHASE AGREEMENT
 
November 13, 2001



--------------------------------------------------------------------------------

 
COMMON STOCK
 
PURCHASE AGREEMENT
 
This Agreement (“Agreement”) is made as of November 13, 2001 (the “Execution
Date”), by and among Calypte Biomedical Corporation, a Delaware corporation (the
“Company”), and each of those persons and entities, severally and not jointly,
listed as a Purchaser on the Schedule of Purchasers attached as Exhibit A
hereto. Such persons and entities are hereinafter collectively referred to
herein as “Purchasers” and each individually as a “Purchaser.”
 
AGREEMENT
 
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser (severally and not jointly) hereby
agree as follows:
 
Section 1. Authorization of Sale of the Securities
 
Subject to the terms and conditions of this Agreement, the Company has, or
before the Closing (as defined below) will have, authorized the sale and
issuance of up to $500,000 worth of shares of its Common Stock (the “Common
Stock”), priced as set forth in Section 2.1 herein. The shares of Common Stock
sold hereunder shall be referred to herein as the “Shares” or the “Securities.”
 
Section 2. Agreement to Sell and Purchase the Securities
 
2.1     Sale of Shares.    At the Closing (as defined in Section 3), the Company
will sell to each Purchaser, and each Purchaser will purchase from the Company,
at a per share purchase price calculated as 80% of the average closing sale
price per Share for the five trading days immediately preceding the Closing (in
other words, the five trading days beginning on November 13, 2001), which price
is $            . The number of Shares purchased is set forth next to such
Purchaser’s name on the Schedule of Purchasers attached hereto as Exhibit A (the
“Schedule of Purchasers”).
 
2.2     Separate Agreement    Each Purchaser shall severally, and not jointly,
be liable for only the purchase of the Shares that appear on Exhibit A hereto
and that relate to such Purchaser. The Company’s agreement with each of the
Purchasers is a separate agreement, and the sale of Shares to each of the
Purchasers is a separate sale. The obligations of each Purchaser hereunder are
expressly not conditioned on the purchase by any or all of the other Purchasers
of the Shares such other Purchasers have agreed to purchase.
 
Section 3. Closing and Delivery
 
3.1    Closing    The Closing of the purchase and sale of the Shares pursuant to
this Agreement (the “Closing”) shall be held on November 20, 2001, at the
offices of Heller Ehrman White & McAuliffe, 275 Middlefield Road, Menlo Park,
California 94025, or on such other date and place as may be agreed to by the
Company and the Purchasers.
 
At or prior to the Closing, each Purchaser shall execute any related agreements
or other documents required to be executed hereunder, dated as of the date of
the Closing (the “Closing Date”).
 
3.2    Delivery of the Shares at the Closing.    At the Closing, the Company
shall deliver to each Purchaser stock certificates registered in the name of
such Purchaser, or in such nominee name(s) as designated by such Purchaser,
representing the number of shares of Common Stock to be purchased by such
Purchaser at the Closing



2



--------------------------------------------------------------------------------

as set forth in the Schedule of Purchasers against payment of the purchase price
for such shares. The name(s) in which the stock certificates are to be issued to
each Purchaser are set forth in the Stock Certificate Questionnaire in the form
attached hereto as Appendix I, as completed by each Purchaser.
 
Section 4. Representations, Warranties and Covenants of the Company
 
Except as set forth on the Schedule of Exceptions attached hereto as Exhibit B,
the Company hereby represents and warrants as of the date hereof to, and
covenants with, the Purchasers as follows:
 
4.1    Organization and Standing    The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of
Delaware, has full corporate power and authority to own or lease its properties
and conduct its business as presently conducted, and is duly qualified as a
foreign corporation and in good standing in all jurisdictions in which the
character of the property owned or leased or the nature of the business
transacted by it makes qualification necessary (except where the failure to be
so qualified would not have a material adverse effect on the business,
properties, financial condition or results or operations of the Company). The
Company has no subsidiaries or equity interest in any other entity.
 
4.2    Corporate Power; Authorization    The Company has all requisite corporate
power, and has taken all requisite corporate action, to execute and deliver this
Agreement, sell and issue the Shares and carry out and perform all of its
obligations under this Agreement. This Agreement constitutes the legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by equitable principles generally,
including any specific performance, and (iii) as to those provisions of Section
9.3 relating to indemnity or contribution. The execution and delivery of this
Agreement does not, and the performance of this Agreement and the compliance
with the provisions hereof and the issuance, sale and delivery of the Shares by
the Company will not conflict with, or result in a breach or violation of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any lien pursuant to the terms of, the Certificate
of Incorporation or Bylaws of the Company or any statute, law, rule applicable
to the Company or regulation or any state or federal order, judgment or decree
applicable to the Company or any indenture, mortgage, lease or other agreement
or instrument to which the Company or any of its properties is subject, where
such conflict, breach or violation would have a material adverse effect on the
Company.
 
4.3    Issuance and Delivery of the Shares.    The Shares, when issued and paid
for in compliance with the provisions of this Agreement, will be validly issued,
fully paid and nonassessable. The issuance and delivery of the Shares is not
subject to preemptive, co-sale, right of first refusal or any other similar
rights of the shareholders of the Company or any liens or encumbrances. Such
issuance and delivery will not cause neither an increase in the number of shares
issuable pursuant to any securities of the Company that are outstanding as of
the Execution Date nor a decrease in the exercise or conversion price, of any
such securities.
 
4.4    SEC Documents; Financial Statements.    The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “SEC”) under Sections 13, 14(a) and 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), during the
twelve (12) months preceding the date of this Agreement. The Company has also
filed with the SEC registration statements on Forms S-2 and S-8 and, as required
by the Securities Act of 1933, as amended, amendments and supplements to such
registration statements (the “Securities Act”). As of their respective filing
dates (or, if amended prior to the date of this Agreement, when amended), all
documents filed by the Company with the SEC (the “SEC Documents”) complied in
all material respects with the requirements of the Exchange Act. None of the SEC
Documents as of their respective dates contained any untrue statement of
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the SEC Documents (the “Financial Statements”) comply as to
form in all material respects with



3



--------------------------------------------------------------------------------

applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto. The Financial Statements have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present the financial position of the Company at the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal, recurring
adjustments).
 
4.5    Intellectual Property.    Company owns or possesses adequate rights to
use all material patents, patent rights, inventions, trade secrets and know-how
described or referred to in the SEC Documents as owned or used by it or that are
necessary for the conduct of its business as presently conducted and as
described in the SEC Documents. Except as set forth in the SEC Documents, the
Company has not received any notice of, nor has any knowledge of, any
infringement of or conflict with asserted rights of others with respect to any
patent, patent right, invention, trade secret or know-how that, individually or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a material adverse effect on the business, properties, financial
condition or results or operations of the Company.
 
4.6    Capitalization.    All of the Company’s outstanding shares of capital
stock have been duly authorized and validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of or subject to any
preemptive right or other rights to subscribe for or purchase securities. The
actual authorized and outstanding capital stock of the Company as of the date
hereof is as set forth in Exhibit B. Except as set forth in Exhibit B, there are
no outstanding options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell shares of the company’s capital
stock or any such options, rights, convertible securities or obligations.
 
4.7    Litigation.    There is no pending or, to the Company’s knowledge,
threatened, action, suit or other proceeding to which the Company is a party or
to which its property or assets are subject.
 
4.8    Governmental Consents.    No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for (a) compliance with the securities and blue sky laws
in the states and other jurisdictions in which shares of Common Stock are
offered and/or sold, which compliance will be effected in accordance with such
laws, and (b) the filing of a Form D and all amendments thereto with the SEC.
 
4.9    No Material Adverse Change.    Since September 30, 2001, there have not
been any changes in the assets, liabilities, financial condition or operations
of the Company from that reflected in the Financial Statements except changes
which have not been, either individually or in the aggregate, materially
adverse.
 
4.10    Listing.    The Company’s Common Stock is traded on the Over the Counter
Bulletin Board.
 
Section 5. Representations, Warranties and Covenants of the Purchasers.
 
5.1    Representations and Warranties.    Each Purchaser, severally and not
jointly, represents and warrants to and covenants with the Company that:
 
(a)  Purchaser, taking into account the personnel and resources it can
practically bring to bear on the purchase of the Securities contemplated hereby,
either alone or together with the advice of such Purchaser’s purchaser
representative, is knowledgeable, sophisticated and experienced in making, and
is qualified to make, decisions with respect to investments in shares presenting
an investment decision like that involved in the purchase of the Securities,
including investments in securities issued by the Company, and has requested,
received, reviewed and considered, either alone or with such Purchaser’s
purchaser representative, all information Purchaser deems relevant (including
the SEC documents) in making an informed decision to purchase the Securities.



4



--------------------------------------------------------------------------------

(b)  Purchaser is acquiring the Securities being acquired by Purchaser pursuant
to this Agreement in the ordinary course of its business and for its own account
for investment only and with no present intention of distributing any of such
Securities or any arrangement or understanding with any other persons regarding
the distribution of such Securities, except in compliance with Section 5.1(c).
 
(c)  Purchaser will not, directly or indirectly, offer, sell, pledge, transfer
or otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the securities purchased hereunder except in
compliance with the Securities Act, applicable blue sky laws, and the rules and
regulations promulgated thereunder.
 
(d)  Purchaser has completed or caused to be completed the Stock Certificate
Questionnaire, attached hereto as Appendix I, for use in preparation of the Form
D to be filed by the Company, and the answers thereto are true and correct as of
the date hereof and will be true and correct as of the filing date of the
applicable Form D (provided that Purchaser shall be entitled to update such
information by providing notice thereof to the Company prior to the filing date
of such Form D).
 
(e)  Purchaser has, in connection with its decision to purchase the Securities,
relied with respect to the Company and its affairs solely upon the SEC
Documents, the representations and warranties of the Company contained herein
and oral statements of the Company’s management made at meetings with the
Purchaser.
 
(f)  Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act or a Qualified Institutional
Buyer within the meaning of Rule 144A promulgated under the Securities Act.
 
(g)  Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement. Upon the execution and delivery of this Agreement by Purchaser,
this Agreement shall constitute a valid and binding obligation of Purchaser,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (ii) as limited by
equitable principles generally, including any specific performance, and (iii) as
to those provisions of Section 9.3 relating to indemnity or contribution.
 
(h)  Awareness of Financial Risk.    Purchaser is fully aware of: (i) the highly
speculative nature of the investment in the Shares; (ii) the financial hazards
involved; (iii) the lack of liquidity of the Shares and the restrictions on
transferability of the Shares (e.g., that Purchasers may not be able to sell or
dispose of the Shares or use them as collateral for loans); and (v) the tax
consequences of investment in the Shares. Purchaser is fully aware of the risk
factors set forth in the SEC Documents.
 
(i)  No General Solicitation.    At no time was the Purchaser presented with or
solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the offer, sale and purchase of the Shares.
 
(j)  Compliance with Securities Laws.    Purchaser understands and acknowledges
that, in reliance upon the representations and warranties made by Purchasers
herein, the Shares are not being registered with the Securities and Exchange
Commission (“SEC”) nor are they being qualified under the California Corporate
Securities Law of 1968, as amended or the laws of any other state, but instead
are being issued under an exemption or exemptions from the registration and
qualification requirements of relevant law, which impose certain restrictions on
Purchasers’ ability to transfer the Shares.
 
(k)  Rule 144.    Purchaser understands that SEC Rule 144 promulgated under the
1933 Act, which permits certain limited sales of unregistered securities
requires that the Shares be held for a minimum period, after they have been
purchased and paid for (within the meaning of Rule 144), before they may be
resold under Rule 144. Purchaser understands that Rule 144 may indefinitely
restrict transfer of the Shares if Purchaser is, and for so long as Purchaser
remains, an “affiliate” of the Company.



5



--------------------------------------------------------------------------------

 
(l)  Legends and Stop-Transfer Orders.    Purchaser understands that
certificates or other instruments representing any of the Shares acquired by
Purchaser will bear legends required by federal or state laws which would impose
legend obligations on the Shares as transferred hereby. Purchasers agree that,
in order to ensure and enforce compliance with the restrictions imposed by
applicable law the Company may issue appropriate “stop transfer” instructions to
its transfer agent with respect to any certificate or other instrument
representing the Shares.
 
5.2    Restriction on Short Sales.    Purchaser represents and warrants to and
covenants with the Company that Purchaser has not engaged and will not engage in
any short sales of the Company’s Common Stock prior to the Closing, except to
the extent that any such short sale is fully covered by shares of Common Stock
of the Company other than the Shares.
 
5.3    No Advice Provided.    Purchaser understands that nothing in this
Agreement or any other materials presented to Purchaser in connection with the
purchase and sale of the Shares constitutes legal, tax or investment advice and
that no independent legal counsel has reviewed these documents and materials on
Purchaser’s behalf. Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares.
 
Section 6. Survival of Representations, Warranties and Agreements.
 
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
each Purchaser herein and in the certificates for the securities delivered
pursuant hereto shall survive the execution of this Agreement, the delivery to
the Purchasers of the securities being purchased and the payment therefor.
 
Section 7. Conditions to Company’s Obligations at the Closing
 
The Company’s obligation to complete the sale and issuance of the Securities and
deliver shares of Common Stock to each Purchaser, individually, as set forth in
the Schedule of Purchasers shall be subject to the following conditions to the
extent not waived by the Company:
 
7.1    Receipt of Payment.    The Company shall have received payment, by check
or wire transfer of immediately available funds, in the full amount of the
purchase price for the number of Shares being purchased by such Purchaser at the
Closing as set forth in the Schedule of Purchasers.
 
7.2    Representations and Warranties Correct.    The representations and
warranties made by such Purchaser in Section 5 hereof shall be true and correct
when made, and shall be true and correct on the Closing Date.
 
Section 8. Conditions to Purchasers’ Obligations at the Closing.
 
Each Purchaser’s obligation to accept delivery of the Shares and to pay for the
Shares shall be subject to the following condition to the extent not waived by
such Purchaser:
 
Representations and Warranties Correct.    The representations and warranties
made by the Company in Section 4 hereof shall be true and correct when made, and
shall be true and correct on the Closing Date.
 
Section 9. Broker’s Fee
 
The Company and each Purchaser (severally and not jointly) hereby represent that
there are no brokers or finders entitled to compensation in connection with the
sale of the Shares, and shall indemnify each other for any such fees for which
they are responsible.
 



6



--------------------------------------------------------------------------------

Section 10. Notices.
 
All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
facsimile transmission, or when so received in the case of mail or courier, and
addressed as follows:
 
if to the Company, to:
 
Calypte Biomedical Corporation
1265 Harbor Bay Pkwy
Alameda, CA 94502
Attention: President and Chief Executive Officer
Facsimile: (510) 814-8505
 
with a copy so mailed to:
 
Heller Ehrman White & McAuliffe
525 University Avenue Palo
Alto, California 94301
Attention: Bruce W. Jenett, Esq.
Facsimile: (650) 324-0638
 
or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and
 
if to the Purchasers, at the address as set forth at the end of this Agreement,
or at such other address or addresses as may have been furnished to the Company
in writing.
 
Section 11. Miscellaneous.
 
11.1    Waivers and Amendments.    Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the Company and holders of at least a
majority of the Shares.
 
11.2    Headings.    The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
 
11.3    Severability.    In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
11.4    Governing Law.    Except to the extent that the Delaware General
Corporation Law shall be applicable with respect to matters relating to the
internal corporate affairs of the Company, this Agreement shall be governed by
and construed in accordance with the laws of the State of California applicable
to contracts entered into and wholly performed within the State of California by
California residents
 
11.5    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
 
11.6    Successors and Assigns.    Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.



7



--------------------------------------------------------------------------------

 
11.7    Entire Agreement.    This Agreement and other documents delivered
pursuant hereto, including the exhibits, constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.
 
11.8    Payment of Fees and Expenses.    Each of the Company and the Purchasers
shall bear its own expenses and legal fees incurred on its behalf with respect
to this Agreement and the transactions contemplated hereby. If any action at law
or in equity is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 
CALYPTE BIOMEDICAL CORPORATION
By:
 
                                              
   
Name: Nancy E. Katz
Title: Chief Executive Officer, President and Chief Financial Officer

 
PURCHASER
 

Purchaser Name:                                  
By:
 
                                              
   
Name:                                         
Title:                                          
Address:                                       
                                              
                                              
Facsimile:                                     

 
 
 



8



--------------------------------------------------------------------------------

 
NOTICE TO PURCHASERS IN ALL STATES:
 
IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.



9